918 F.2d 956Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ricky Lee JONES, Defendant-Appellant.
No. 90-7069.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 27, 1990.Decided Nov. 21, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (CA-89-1742-AM)
Ricky Lee Jones, appellant pro se.
E.D.Va.
DISMISSED.
Before K.K. HALL, PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Ricky Lee Jones appeals* the district court's dismissal of this Federal Tort Claims action for failure to pay the assessed filing fee.  Finding that the district court properly complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the action without prejudice, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 We construe appellant's request for an extension of time to file a notice of appeal as a timely notice of appeal.  We do so in deference to appellant's pro se status and because his request evinces an intent to appeal